Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. Key to allowance of these claims are the affidavit and remarks of 6/25/2021. The affidavit and remarks make clear that the polymer taught with the combined references (see office action of 03/30/2021) teaches a multifunction olefin copolymer viscosity index improver with an acylated olefin copolymer and a pendent aminosilane or aminosiloxane. What is not taught in the prior art is that acylating moieties are linking the aminosilane pendent group to the olefin backbone as required in the limitations of claim 1.
Regarding claims 1-20, a multi-functional olefin copolymer viscosity index
improver comprising an acylated olefin copolymer with aminosilane or aminosiloxane pendant groups, the acylated olefin copolymer including an olefin copolymer backbone with grafted acylating moieties thereon linking the aminosilane or aminosiloxane pendant groups to the olefin copolymer backbone, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771